Exhibit 10.01

SEPARATION AGREEMENT AND RELEASE


 
This Separation Agreement and Release (“Agreement”) is made and entered into as
of October 14, 2009 by and between Orion Marine Group, Inc., a Delaware
corporation (“Orion Marine” and together with its subsidiaries and affiliates,
the “Company”) and J. Cabell Acree III (“Executive”).  The Company and Executive
are collectively referred to in this Agreement as the “Parties.”
 
RECITALS
 
Whereas, Executive was an employee of Orion Administrative Services, Inc. and
served as Vice President & General Counsel of Orion Administrative Service’s
parent company, Orion Marine, and Executive separated from employment with the
Company effective on August 28, 2009;


Whereas, Executive’s Employment Agreement with Orion Marine Group, Inc., dated
August 13, 2007 (“Employment Agreement”), by its terms expired as of August 13,
2009, and the Parties do not intend to renew the Employment Agreement for an
additional term of employment;


Whereas, in consideration for Executive’s releases and obligations in this
Agreement, the Company agrees to provide Executive with the Separation Benefits
(defined in Agreement paragraph 1) and to release Executive as specified in this
Agreement;


Whereas, Executive resigns all Key Employee (as defined in the expired
Employment Agreement), employment, officer, and representative positions with
the Company as of August 28, 2009 (“Separation Date”);


Whereas, this Agreement shall become effective on the eighth (8th) day following
the Parties’ execution of this Agreement (“Effective Date”), which will trigger
the Company’s payment of the Separation Benefits as provided in this Agreement
paragraph 1; and


Whereas, the Parties agree that this Agreement’s Recitals are true and accurate.
 
AGREEMENT TERMS
 
Therefore, in consideration of the promises, mutual agreements, and Recitals set
forth in this Agreement, the receipt and sufficiency of which the Parties
acknowledge, the Company and Executive agree as follows:
 
1. Separation Benefits.  In consideration for Executive’s promises and covenants
in this Agreement, the Company agrees to pay and provide Executive the following
Separation Benefits (collectively referred to in this Agreement as the
“Separation Benefits”) within ten (10) days after this Agreement’s revocation
period (defined in Agreement paragraph 9) has expired:


1

--------------------------------------------------------------------------------


 
a.  
Severance Payment.  The Company will pay to Executive a lump sum payment of
$116,437.62 (which is equal to 26 weeks multiplied by his current salary of
$4,478.37 per week), minus lawful withholdings.  Except for the Severance
Payment provided for in this Agreement, Executive understands and agrees that he
is not entitled to any additional severance compensation from the Company under
any Company policy, program, plan, or agreement.

 


 
b.  
Stock.  The Company will provide for the vesting of 417 stock options currently
held by Executive, which are currently scheduled to vest on August 31,
2009.  Additionally, the Company will accelerate and vest 3783 shares of stock
from Executive’s October 7, 2008 stock option grant (as specified in the
Company’s October 20, 2008 Notice of Grant of Stock Option) that would have
vested as of October 7, 20098.*  Executive acknowledges and agrees that all
unvested restricted shares or stock options (other than the stock options that
were vested in accordance with this paragraph 1.b.) shall be forfeited and
surrendered on the later of this Agreement’s Effective Date or the Separation
Date (including specifically any performance vesting shares or any other awards
granted under the Company’s Long Term Incentive Plan (“LTIP”) or any predecessor
or successor plan thereto). Executive shall have up to 90 days after the Lock-Up
Period (as that term is defined in the August 7, 2009 Lock-Up Letter Agreement
executed by Executive) expires to exercise any of his vested stock options.
Executive also acknowledges that any amendments to his existing stock options
and restricted stock awards may have significant tax consequences including
causing the stock options to be treated as “non-qualified” stock options for tax
purposes.

 


 
c.  
COBRA Coverage Payment.  The Company will pay or reimburse 50% of the cost of
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) continuation
coverage premiums under the Company’s group health plan (or any successor plan)
for up to six (6) months beginning on the Effective Date of this Agreement,
provided that Executive as of the day before the Separation Date was a current
participant in the Company’s group health plan, he timely elects, or has
elected, COBRA continuation coverage for himself and/or his dependents (provided
they were covered under the Company's group health plan immediately prior to the
Separation Date), and his COBRA continuation coverage under the Company’s group
health plan does not terminate for any reason (other than Executive’s failure to
timely pay his portion of the COBRA coverage  premium).  Executive understands
and agrees that any premium payments made by the Company pursuant to this
paragraph 1.c. shall be included in his taxable income to the extent required by
applicable law, and that he shall be solely responsible for payment of any
premiums for COBRA continuation coverage for any period after the six (6) month
period described in this paragraph 1.c.

*initialed JCA/MS
2

--------------------------------------------------------------------------------


d.  
401K Contributions.  Executive understands that his eligibility to continue to
make contributions to the Company’s 401(k) plan will end on the Effective
Date.  Executive also understands that a separate notice regarding 401(k)
information will be mailed to his home address.



 
e.   Participation in Other Company Benefit Plans.  Except for the provisions in
this Agreement paragraphs 1. a., b., c., d., and e., Executive understands that
his participation in any Company incentive, savings, profit sharing and
retirement plans, practices, policies or programs will end as of the Effective
Date; provided, however, that the terms of this Agreement paragraph 1.e. and no
other Agreement provisions shall effect (i) a termination or suspension of (a)
the Indemnity Agreement between Executive and the Company dated November 24,
2008, (b) his vested stock options or stock options to become vested (as
described in Agreement paragraph 1.b), or (c) Directors and Officers liability
insurance maintained by the Company and during the coverage period(s) applicable
to Executive’s employment with the Company (collectively, the “Surviving
Agreements”); or (ii) any waiver, release or relinquishment of any rights,
interests, or remedies under the Surviving Agreements.



 
   f.   Separation Benefits as Additional Consideration.  Executive understands
and agrees that the Separation Benefits to be paid under this Agreement are in
addition to anything of value to which Executive is already entitled and he
agrees to enter into this Agreement as a condition precedent to receiving the
Separation Benefits.  Executive may obtain any insurance, benefits, or stock
exercise forms by contacting the Company’s Vice President of Human Resources,
Mr. Leland Bosworth.



2.           Executive’s Release.  Except for the rights created in this
Agreement and Executive’s rights, interests, and remedies under the Surviving
Agreements, in consideration for the Company’s payment of the Separation
Benefits and other valuable consideration specified in this Agreement,
Executive, on behalf of himself, his heirs, executors, insurers, successors and
assigns and all persons or entities acting by, through, under or in concert with
any of them, irrevocably and unconditionally releases, waives, and forever
discharges the Company and all of its parents, divisions, subsidiaries,
affiliates, and related companies, and their present and former agents,
employees, officers, directors, attorneys, stockholders, plan fiduciaries,
successors and assigns (collectively, “Released Parties”), from any and all
claims, demands, actions, causes of action, costs, attorney fees, and all
liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Released Parties relating to or
arising out of Executive’s employment or separation from employment with the
Company, from the beginning of time and up to and including the date Executive
executes this Agreement.  This Agreement includes, without limitation, (i)  law
or equity claims; (ii) contract (express or implied) or tort claims; (iii)
claims for wrongful discharge, retaliatory discharge, whistle blowing, libel,
slander, defamation, unpaid compensation, intentional infliction of emotional
distress, fraud, public policy contract or tort, and implied covenant of good
faith and fair dealing; (iv) claims arising under any federal, state, or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, sexual orientation, or any other
form of discrimination, harassment, or retaliation (including, without
limitation, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act (“ADA”), the ADA Amendments
Act of 2008, Title VII of the 1964 Civil Rights Act, the Civil Rights Act of
1991, the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Lilly Ledbetter Fair Pay Act, the Texas
Commission on Human Rights Act (and any similarly named statute in the Texas
Labor Code), or any other federal, state, or local laws of any jurisdiction),
(v) claims arising under the Employee Retirement Income Security Act, and (vi)
any other statutory or common law claims related to Executive’s employment with
the Company or the separation of Executive’s employment with the
Company.  Additionally, this Agreement paragraph 2 does not affect or release
Executive’s entitlement to the funds contained in Executive’s 401K Plan with the
Company.


3

--------------------------------------------------------------------------------


3.           Executive Indemnification Regarding Tax Liability.  Executive
further agrees to defend, indemnify, and hold the Released Parties harmless from
any and all liability which may be asserted against the Released Parties by any
federal, state, or local taxing authority for the payment of Social Security,
income tax, or any other tax claimed to be due by and from Executive in respect
of the Company’s payment of the Separation Benefits described in this Agreement;
provided that in no event shall Executive have any such obligation in connection
with the Company’s determination of amounts to be withheld from the Separation
Benefits or the Company’s reporting of the amounts withheld.


4.           Company’s Release. Except for rights created under this Agreement
and any claims arising out of Executive’s breach of this Agreement, and in
exchange for the consideration in this Agreement, the Company unconditionally
and irrevocably waives, settles, releases and forever discharges Executive, his
heirs executors, insurers, successors and assigns and all persons acting by,
through, under or in concert with any of them (collectively, “Executive Released
Parties”) from and with respect to, any and all claims, demands, damages,
actions, causes of action, costs, expenses, losses, attorneys’ fees, and all
other liability, know or unknown, fixed or contingent, which the Company has,
had, or may ever have against the  Executive Released Parties relating to or
arising out of Executive’s employment or separation from employment with the
Company.  The Company’s release includes, without limitation, any and all
claims, demands, actions, and causes of action, whether in law or equity, fixed
or contingent, arising in tort, contract, or otherwise, arising out of or
relating to Executive’s acts or failure to act, or relating to his employment
with the Company, his separation from employment with the Company, or the
termination of his employment with the Company.  .


5.           No Admission of Liability.  Executive and the Company understand
and agree that this Agreement shall not in any way be construed as an admission
by the Released Parties or by the Executive Released Parties of any unlawful or
wrongful acts or omissions whatsoever against, as the case may be, Executive or
any other person or against the Company or any other entity or person. The
Released Parties and the Executive Released Parties specifically disclaim any
liability to or wrongful acts or omissions against, as the case may be,
Executive or any other person or against the Company or any other entity or
person.  The Company and Executive each specifically denies that it or he
committed any unlawful, tortious, or improper acts or omissions against the
other at any time.
 
4

--------------------------------------------------------------------------------


6.           Confidentiality of Agreement and Company Information.  Executive
agrees to keep this Agreement, its terms, and the amount of the Separation
Benefits in this Agreement completely confidential.  Executive agrees and
understands that he is prohibited from disclosing any terms of this Agreement to
anyone, except that Executive may disclose the terms of this Agreement and the
amount of the Separation Benefits to his attorney, spouse, accountant, or as
otherwise required by law.  Executive also agrees to continue to abide by the
Company’s confidentiality policies and any agreement regarding confidentiality
that Executive has with the Company.  Executive further acknowledges and agrees
that during his Company employment, the Company disclosed to Executive the
Company’s unique concepts, sales presentations, marketing programs, marketing
strategies, business practices, methods of operation, pricing information, cost
information, trademarks, licenses, technical information, proprietary
information, computer software programs, tapes and disks concerning its
operations systems, customer lists, customer names, account information,
customer leads, documents identifying past, present and future customers,
customer profile and preference data, electronically stored information, hiring
and training methods, investment policies, financial and other confidential,
proprietary and/or trade secret information concerning its operations and
expansion plans (“Confidential Information”).  The Confidential Information
includes, without limitation, information about the Company’s business,
proprietary, and technical information not known to others that could have
economic value to others if improperly disclosed.  Confidential Information also
means any information the Company discloses to Executive, either directly or
indirectly, in writing, orally or by inspection of tangible objects, including,
without limitation, information and technical data contained in the Company’s
manuals, booklets, publications and materials, equipment of every kind and
character, as well as documents, prototypes, samples, prospects, inventions,
product ideas, know-how, processes, plans (including without limitation,
marketing plans and strategies), specifications, designs, techniques,
technology, formulas, software, improvements, forecasts, and research.
Confidential Information, however, shall not include any information which is
now part of the public domain.


Executive agrees that he will not at any time disclose to anyone, including,
without limitation, any person, firm, corporation, or other entity, or publish,
or use for any purpose, any Confidential Information, except as the Company
directs and authorizes.  Executive agrees that he shall take all reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of
the Confidential Information and agrees to promptly notify the Company in the
event of any unauthorized use or disclosure of the Confidential
Information.  Additionally, if Executive is required to disclose any
Confidential Information by a court order, subpoena, or government directive,
Executive shall immediately notify the Company no later than two (2) days after
Executive receives notice of the court order, subpoena or government directive
to allow the Company to seek a protective order.


5

--------------------------------------------------------------------------------


7.           Agreement to Return Company Property/Documents.  Executive
understands and agrees that his last day of active work in any Company office or
on any Company owned or leased property was August 28, 2009.  Accordingly,
Executive agrees that:  (i) he will not take with him, copy, alter, destroy, or
delete any files, documents, electronically stored information, or other
materials, whether or not embodying or recording any Confidential Information,
including copies, without obtaining in advance the written consent of an
authorized Company representative; and (ii) Executive will promptly return to
the Company all Confidential Information, documents, files, records and tapes,
whether written in hardcopy form or electronically stored, that have been in his
possession or control regarding the Company, and Executive will not use or
disclose such materials in any way or in any format, including written
information in any form, information stored by electronic means, and all copies
of these materials.  Executive further agrees that on August 28, 2009, Executive
will return to the Company immediately all Company property, including, without
limitation, keys, equipment, computer(s) and computer equipment, devices,
Company cellular phones and any personal digital assistants (including
Executive’s Blackberry device), Company credit cards, data, electronically
stored information, lists, correspondence, notes, memos, reports, or other
writings prepared by the Company or Executive on behalf of the Company.
 
8.           Time to Consider Release.  Executive acknowledges that the Company
is advising him in writing to consult an attorney before executing this
Agreement, and Executive further acknowledges that he has been given a period of
twenty-one (21) calendar days within which to review and consider the provisions
of this Agreement.  Executive understands that if he does not sign this
Agreement before the twenty-one (21) calendar day period expires, the Company
will withdraw this Agreement offer automatically.


9.           Revocation Period.  Executive understands and acknowledges that he
has seven (7) calendar days following the execution of this Agreement to revoke
his acceptance of this Agreement.  Accordingly, this Agreement will not become
effective or enforceable, and the Separation Benefits will not become payable,
until after the seven (7) day period to revoke this Agreement has expired
without Executive’s revocation.  If Executive does not revoke the Agreement
within the revocation period, the Company will provide Executive the Separation
Benefits as listed in Agreement paragraph 1.  Executive further agrees that if
he revokes this Agreement, he will give notice of his revocation to Leland
Bosworth, the Company’s Human Resources Director.


10.           Remedies.  In the event of a breach or a threatened breach by
Executive of any provision in this Agreement, the Company shall be entitled to a
temporary restraining order and injunctive relief restraining Executive from the
commission of any breach, and to recover the Company’s attorneys’ fees, costs
and expenses related to the breach or threatened breach.  Nothing contained in
this Agreement shall be construed as prohibiting the Company from pursuing any
other remedies available to it for any breach or threatened breach, including,
without limitation, the recovery of money damages, equitable relief, attorneys’
fees, and costs. Further, if Executive breaches this Agreement, the Company may
demand that Executive return the Severance Payment (as defined in Agreement
paragraph 1.a.) within five (5) days after the Company sends a written demand to
Executive to return the Severance Payment.
 


6

--------------------------------------------------------------------------------


11.           No Re-employment.  Executive agrees that he relinquishes any right
to re-employment with the Released Parties.  Executive further agrees that he
will not seek, apply for, accept, or otherwise pursue employment with the
Released Parties.  Executive acknowledges that if he re-applies for or seeks
employment with the Company, the Company’s refusal to hire Executive based on
this provision will provide a complete defense to any claims arising from the
attempt for employment.


12.           Non-Disparagement.


a.           By Executive.  Except as may be required by a subpoena, final court
order or final state or federal administrative directive, Executive agrees not
to, directly or indirectly, disclose, communicate, or publish any disparaging,
negative, harmful, or disapproving information, written communications, oral
communications, electronic or magnetic communications, writings, oral or written
statements, comments, opinions, facts, or remarks, of any kind or nature
whatsoever (collectively, “Disparaging Information”), concerning or related to
any of the Released Parties.  Executive understands and acknowledges that this
non-disparagement clause prevents him from disclosing, communicating, or
publishing, directly or indirectly, any Disparaging Information concerning or
related to the Released Parties including, without limitation, information
regarding the Released Parties’ businesses, customers or clients, proprietary or
technical information, documents, operations, inventions, trade secrets, product
ideas, technical information, know-how, processes, plans (including without
limitation, marketing plans and strategies), specifications, designs, methods of
operation, techniques, technology, formulas, loan operations, software,
improvements, internal or external audits, internal controls, or any financial,
marketing or accounting information of any nature whatsoever. Further, Executive
acknowledges that in executing this Agreement, Executive has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under the Texas
Constitution) rights to disclose, communicate, or publish Disparaging
Information concerning or related to the Released Parties.  Executive also
understands and agrees that he has had a reasonable period of time to consider
this non-disparagement clause, to review the non-disparagement clause with his
attorney, and to consent to this clause and its terms knowingly and voluntarily.


b.           By Specified Company Executives and the Board of Directors.  Except
as may be required by a subpoena, final court order or final state or federal
administrative directive, the Company agrees that it will instruct Michael
Pearson, Chief Executive Officer, and Mark Stauffer, Chief Financial Officer,
and the members of the Company’s Board of Directors, not to state or publish any
disparaging, negative, harmful, or disapproving information or communications,
written or oral (collectively, “Disparaging Information”), concerning Executive,
his activities while employed with the Company, or his separation from the
Company.


13.           Knowing and Voluntary Agreement.  Executive understands it is his
choice whether to enter into this Agreement and that his decision to do so is
voluntary and is made knowingly.




7

--------------------------------------------------------------------------------


14.           Entire Agreement, Amendment, Binding Effect. Except for the
Surviving Agreements and the rights, interests, and remedies therein, this
Agreement constitutes the entire agreement between the parties concerning the
subject matter in this Agreement, and supersedes all previous agreements,
promises, and representations, including, without limitation, any terms,
conditions or agreements set forth in the Employment Agreement by and between
Orion Marine Group, Inc. and Executive dated August 13, 2007.  No oral
statements or prior written material not specifically incorporated in this
Agreement shall be of any force and effect, and no changes in or additions to
this Agreement shall be recognized, unless incorporated in this Agreement by
written amendment, such amendment to become effective on the date stipulated in
it.  Executive acknowledges and represents that in executing this Agreement, he
did not rely, and has not relied, on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company, except as
expressly contained in this Agreement.  Any amendment to this Agreement must be
signed by all parties to this Agreement.  This Agreement will be binding on and
inure to the benefit of the parties hereto and their respective successors,
heirs, legal representatives, and permitted assigns (if any).  Except for the
Surviving Agreements and the rights and remedies therein, this Agreement
supersedes any prior agreements between Executive and the Company concerning the
subject matter of this Agreement.
 
15.           Binding Agreement.  Executive agrees that this Agreement shall be
binding on him and his heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of his heirs,
administrators, representatives, executors, successors and assigns.  The Company
agrees that this Agreement shall be binding on the Company and shall inure to
the benefit of the Company.
 


16.           Choice of Law.  This Agreement shall, in all respects, be
interpreted, enforced, and governed under the laws of the State of Texas.  The
Company and Executive agree that the language of this Agreement shall, in all
cases, be construed as a whole, according to its fair meaning, and not strictly
for, or against, any of the parties.


17.           Severability.  The Company and Executive agree that should a court
declare or determine that any provision of this Agreement is illegal or invalid,
the validity of the remaining parts, terms or provisions of this Agreement will
not be affected and any illegal or invalid part, term, or provision, will not be
deemed to be a part of this Agreement.


18.     Counterparts.  The Company and Executive agree that this Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall be deemed one and the same instrument.




 




Please read carefully as this document includes a release of claims.


8

--------------------------------------------------------------------------------


As evidenced by Executive’s signature below, Executive certifies that he has
read the above Agreement and agrees to its terms.





/s/ J. Cabell Acree III                    /s/ J. Michael Pearson 
 J. Cabell Acree III [Signature]
    J. Michael Pearson for Orion Marine Group, Inc. [Signature]

 
J. Cabell Acree III [Printed Name]
 
J. Michael Pearson for Orion Marine Group, Inc. [Printed Name]





 
 
Date   10/13/2009                                                                      Date 
10/13/2009







 
9

--------------------------------------------------------------------------------

 
